                   IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF OKLAHOMA

NICOIS M. SMITH,                                       )
                                                       )
                      Plaintiff,                       )
                                                       )
v.                                                     ) Case No. CIV-19-187-R
                                                       )
                                                       )
STATE OF OKLAHOMA,                                     )
                                                       )
                      Defendant.                       )

                                            ORDER

       Before this Court is Judge Shon T. Erwin’s Report and Recommendation (“R&R”),

(Doc. 7). In his R&R, Judge Erwin recommends that Plaintiff’s complaint (Doc. 1) be

dismissed, as the sole defendant—the state of Oklahoma—is immune from suit under the

Eleventh Amendment of the United States Constitution. See id. at 2–3. Plaintiff has timely

objected. See Doc. 13.

       Judge Erwin construed Plaintiff’s complaint as an action pursuant to 42 U.S.C. §

1983, despite Plaintiff titling his complaint as a Writ of Habeas Corpus. See Docs. 1, 7.

Though his objection to the R&R is difficult to understand, Plaintiff seems to disavow that

he is pursuing a § 1983 action. See, e.g., Doc. 17, at 1. Rather, Plaintiff’s appears to argue

that his complaint “is really the reporting of a crime or spree of premeditated assaults . . .

.” Id.; see also id. at 2 (asserting that the complaint’s “sole purpose” is to initiate a criminal

case against unnamed parties). Regardless of whether Plaintiff is seeking relief pursuant to

§ 1983, the Court lacks jurisdiction to order officials to initiate criminal proceedings. See
Rutherford v. Anderson, 30 F. App’x 828, 829 (10th Cir. 2002); McCarrell v. Burks, No.

3:15–cv–00143, 2015 WL 908335, at *2 (M.D. Tenn. Mar. 2, 2015) (“Authority to initiate

a criminal complaint rests exclusively with state and federal prosecutors. . . . Thus, this

court is without jurisdiction to initiate any investigations of . . . alleged crimes.” (internal

quotation marks and citations omitted); Sahagian v. Dickey, 646 F. Supp. 1502, 1506

(W.D. Wis. 1986); cf. Shreck v. Lawrence, No. 07–cv–01418–BNB, 2007 WL 2412818, at

*1 (D. Colo. Aug. 20, 2007) (“Courts universally endorse the principle that private citizens

cannot prosecute criminal actions.”).

        In the margins of his objection to the R&R, Plaintiff writes “I’ve served my sentence

date being 3-14-19 still being held.” Doc. 13, at 3. Above this he writes “Writ[] of habeas

corpus” and draws an arrow from this phrase pointing to his allegation of unlawful

detention. Id. If Plaintiff intends to file a motion for a writ of habeas corpus on these (or

other) grounds, he should do so. But what he has filed is not such a motion, and it fails to

state a claim.

        Accordingly, Judge Erwin’s R&R is adopted in full and Plaintiff’s complaint is

dismissed.1

        IT IS SO ORDERED this 25th day of March, 2019.




 


                                                            
1
   With the dismissal of the complaint (Doc. 1), Plaintiff’s motions (Docs. 2, 3, 6, 8, 10, 11) are denied as
moot.
